DETAILED ACTION
This office action is responsive to request for continued examination filed on March 5, 2021 in this application Hoberman, U.S. Patent Application No. 16/025,643 (Filed July 2, 2018) claiming priority to U.S. Provisional Application No. 62/528,317 (Filed 7/3/2017) (“Hoberman”).  Claims 1 – 20 were pending.  Claims 1, 2, 6, and 16, are amended.  Claims 21 and 22 are new.  Claims 1 – 22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on March 5, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pgs. 10 – 17 of the Applicant’s Remarks (“Remarks”) stating that the prior art references fail to teach where the customization interface is used for control components that control actions between different user interface components, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  As discussed previously, prior art reference Straub teaches that a visual drag and drop application development editor provides a composer canvas and wizard that allows the user to drag and drop components such as visible user interface components and invisible backend control components to define the view and functionality of the application.  Straub at ¶¶ 0113, 0114, 0116 (composer id. at ¶¶ 0127, 0152, and fig. 14 (drag and drop interface to develop application form).  When a component with invisible backend control components are dragged to the composer canvas a customization interface such as a “guided customizer 1510” that allows the user to specify the actions of the control component, and any related visual component, may be automatically opened.  Id. at ¶ 0127; id. at fig. 15 (1510).
Additionally, prior art reference Hirsch teaches that a development editor, such as the one taught in Straub, may be used to specify 1) a user interface input at a second form component such as clicking on a URL link, 2) an action connected to that second form component such as using the link to retrieve a webpage, and 3) a first form component connected to receive the output from the action such as a “preferred application” that will display the webpage.  Hirsch at ¶¶ 0200, 0201, 0204 (connecting a second form component to an action); id. at ¶ 0205 (specifying the user interface form component as the output target of the action).  Interaction rules [decision logic] between first and second user interface objects may be specified in the development environment.  Hirsch at ¶ 0245 – 0247 (specifying the logic that governs interactions between two user interface elements.  The interactions between the two user interface elements may including receiving answers to quiz questions via second data field inputs, evaluating the inputs [decision logic], and displaying in a first data field a quiz grade determined from the evaluation of the second data field data.  Id. at ¶ 0238 & 0239.
Therefore, the current prior art teaches that  the customization interface is used for control components that control actions between different user interface components.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “a decision component identifying one or more operations performed on one or more first data fields of a first content component in response to resultant processing performed by a logic section implementing decision logic for the decision component, and performed on data in one or more second data fields of a second content component different from the first content component”  It is unclear what is “performed on data in one or more second data fields” the “operations performed on one or more first data fields” or “the resultant processing performed by a logic section.”  For purposes of the applying the prior art the “resultant processing” will be understood to be logic that receives data from “one or more second data fields,” processes the data, and performs operations on the “first data fields” in response to its processing.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 9 – 15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Straub et al., United States Patent Application Publication No. 2016/0378439 (Published December 29, 2016, filed June 21, 2016) (“Straub”), in view of Hirsch et al., United States Patent Application Publication No. 2012/0260232 (Published October 11, 2012, filed February 14, 2012) (“Hirsch”).  

Claims 1 and 11
With respect to claims 1 and 11 Straub teaches the invention as claimed including a system comprising: 
one or more computing devices comprising one or more processors and one or more non-transitory storage devices for storing instructions, wherein execution of the instructions by the one or more processors causes the one or more computing devices to: provide access to a software development platform that includes one or more graphical user interfaces (GUIs) configured to create or modify an electronic form; present, via the one or more GUIs, a development window that is configured to define the electronic form; detect form components that are dragged-and-dropped into the development window, the dragged-and dropped form components comprising drag-and drop content components to incorporate visible content into the electronic form being created or modified, and one or more drag-and drop control components that cause automatic display of control customization interfaces to receive customization input for configuring non-visible functionality, background processes, … to control, at least in part, the visible content incorporated by the drag-and-drop content components…drag-and-drop; {A visual drag and drop application development editor provides a composer canvas and wizard that allows the user to drag and drop components such as visible user interface components and invisible backend control components to define the view and functionality of the application.  Straub at ¶¶ 0113, 0114, 0116 (composer canvas and wizard); id. at ¶¶ 0127, 0152, and fig. 14 (drag and drop interface to develop application form).  When a component with invisible backend control components are dragged to the composer canvas a customization interface such as a “guided customizer 1510” that allows the user to specify the actions of the control component, and any related visual component, may be automatically opened.  Id. at ¶ 0127; id. at fig. 15 (1510).}
… receive, from customization interfaces associated with the form components, selections to customize parameters for each of the form components added to the electronic form being created or modified; and {To customize the functionality and background processes of the user interface elements a customization interface window may be opened to bind data, service, and API components to the interface components as well as to specify the parameters and APIs to be used to perform the functions.  Straub at ¶ 0140 (special data binding id. at ¶¶ 0129 – 0131 and fig. 15 (customization interface window); id. at ¶¶ 0141, 0146, 0148, 0151 (specify service/background process parameters and APIs).}
generate or update the electronic form based on the form components that are dragged-and-dropped into the development window and based on the selections received from the customization interfaces.  {Application is built and deployed based on the visual editor specification.  Straub at ¶¶ 0124 & 0179.}
However, Straub does not explicitly teach the limitation:
…and event handling operations for the electronic form being created or modified…wherein at least one of the one or more…control components defines action to be taken by a first of the form components in response to detecting inputs or events for a second of the form components different from the first of the form components; {Hirsch does teach this limitation.  Hirsch teaches that method for WYSIWYG visual programming that connects interface and action elements, as taught in Straub includes where the developer uses a visual canvas to specify 1) a user interface input at a second form component such as clicking on a URL link, 2) an action connected to that second form component such as using the link to retrieve a webpage, and 3) a first form component connected to receive the output from the action such as a “preferred application” that will display the webpage.  Hirsch at ¶¶ 0200, 0201, 0204 (connecting a second form component to an action); id. at ¶ 0205 (specifying the user interface form component as the output target of the action).
Straub and Hirsch are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of visual programming, and both are trying to solve the problem of how to connect actions to interface elements.
Straub with where the developer uses a visual canvas to connect user interface elements via a particular action, as taught in Hirsch.  Straub teaches the developer may specify an action to be performed on an input from an interface elements such as a search button that returns search results.  Id. at ¶ 0092. Therefore, one having ordinary skill in the art would have been motivated to combine a method for WYSIWYG visual programming that connects interface and action elements, as taught in Straub with where the developer uses a visual canvas to connect user interface elements via a particular action, as taught in Hirsch, for the purpose of further allowing the developer to specify a particular outcome should result from a user interface input event.}

Claims 2 and 12
With respect to claims 2 and 12, Straub and Hirsch teach the invention as claimed, including: 
wherein the one or more control components at least include a decision component that enables code to be inserted into the electronic form for defining the 58background processes, and wherein the background processes enable the electronic form to be dynamically updated in real-time based on inputs received via the electronic form.  {The developer uses a visual canvas to specify a particular action to be performed when an input is received from a user of the form, such as a URL link that when clicked by the user will alter the user interface to display the source of the link.  Hirsch at ¶¶ 0200, 0201, 0204.}

Claims 3 and 13
With respect to claims 3 and 13, Straub and Hirsch teach the invention as claimed, including: 
wherein a customization interface associated with the decision component includes: an input section that is configured to receive selections for identifying a first set of form components to be monitored in real-time when the electronic form is deployed; an output section that is configured to receive selections for one or more actions to be executed in connection with a second set of form components; and a logic section that specifies conditions under which the one or more actions are executed in connection with the second set of form components based on inputs received via the first set of form components.    {The developer uses the visual canvas to specify that when an input is received from a user of the form a particular action is to be performed which will then result in an output, such as adding and specifying the attributes of a URL link that when clicked by the user will alter the user interface to display the target of the link.  Hirsch at ¶¶ 0200, 0201, 0204.}

Claims 4 and 14
With respect to claims 4 and 14, Straub and Hirsch teach the invention as claimed, including: 
wherein the one or more actions include one or more of the following: modifying field values associated with the second set of form components; modifying visibility parameters associated with the second set of form components; outputting one or more messages to user who is filling out the electronic form; generating one or more error messages; and 59automatically navigating to a different section or page of the electronic form.   {The developer uses the visual canvas to specify that when an input is received from a user of the form a particular action is to be performed which will then result in an output, such as adding and specifying the attributes of a URL link that when clicked by the user will alter the user interface to display the target of the link.  Hirsch at ¶¶ 0200, 0201, 0204.}

Claims 5 and 15
With respect to claims 5 and 15, Straub and Hirsch teach the invention as claimed, including: 
wherein generating or updating the electronic form includes generating or updating an application programming interface (API) corresponding to the electronic form.    {Customization interface window may be used to specify APIs to be used to perform the functions.  Straub at ¶¶ 0141, 0146, 0148, 0151 (specify service/background process parameters and APIs).}

Claims 9 and 19
With respect to claims 9 and 19, Straub and Hirsch teach the invention as claimed, including: 
wherein execution of the instructions by the one or more processors causes the one or more computing devices to: deploy the electronic form to enable users to fill out the form; collect data via the electronic form; and aggregate the collected data in a database.   {Form data may be collected and stored.  Hirsch at ¶¶ 0194.}

Claims 10 and 20
Straub and Hirsch teach the invention as claimed, including: 
wherein the aggregated data is analyzed using a machine learning algorithm to identify one or more form components or one or more rules associated with the electronic form that can be modified based on a specific objective. {System may automatically perform modifications.  Hirsch at ¶ 0023.}

Claim 21
With respect to claim 21, Straub and Hirsch teach the invention as claimed, including: 
wherein the at least one of the one or more drag-and-drop control components comprises a decision component identifying one or more operations performed on one or more first data fields of a first content component in response to resultant processing performed by a logic section implementing decision logic for the decision component, and performed on data in one or more second data fields of a second content component different from the first content component. {Interaction rules [decision logic] between first and second user interface objects may be specified in the development environment.  Hirsch at ¶ 0245 – 0247 (specifying the logic that governs interactions between two user interface elements.  The interactions between the two user interface elements may including receiving answers to quiz questions via second data field inputs, evaluating the inputs [decision logic], and displaying in a first data field a quiz grade determined from the evaluation of the second data field data.  Id. at ¶ 0238 & 0239.}

Claim 22
Straub and Hirsch teach the invention as claimed, including: 
wherein the at least one of the one or more drag-and-drop control components comprises a workflow component identifying one or more operations performed on one or more first data fields of a first content component using resultant data produced by a logic section implementing workflow logic for the workflow component, and applied to data in one or more second data fields of a second content component different from the first content component.  {Interaction rules [decision logic] between first and second user interface objects may be specified in the development environment.  Hirsch at ¶ 0245 – 0247 (specifying the logic that governs interactions between two user interface elements.  The interactions between the two user interface elements may including receiving answers to quiz questions via second data field inputs, evaluating the inputs [decision logic], and displaying in a first data field a quiz grade determined from the evaluation of the second data field data.  Id. at ¶ 0238 & 0239.}


Claims 6 – 8 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Straub, in view of Hirsch and Tattrie et al., United States Patent Application Publication No. 2005/0066287 (Published March 24, 2005, filed September 10, 2004) (“Tattrie”).  

Claims 6 and 16
With respect to claims 6, 12, and 18, Straub and Hirsch teach the invention as claimed, however, Straub and Hirsch do not explicitly teach the limitation:
 wherein the one or more control components include a workflow component that enables a customized background process for the electronic form to be defined using a node diagram.  {Tattrie does teach this limitation.  Tattrie teaches that a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Straub and Hirsch includes using nodes and connections between nodes to connect inputs, actions, and outputs such as by using a node and tree structure to identify data sources where an XML data node is dragged to a user interface input node to specify the action of routing inputs from the user interface node to the XML data node.  Tattrie at ¶¶ 0025 and 0053 - 0055.
Straub, Hirsch, and Tattrie are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of visual programming, and both are trying to solve the problem of how to connect actions to interface elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Straub and Hirsch with using nodes and connections between nodes to connect inputs, actions, and outputs, as taught in Tattrie.  Tattrie using nodes is “a quick and easy way of binding data.”  Id. at ¶ 0053. Therefore, one having ordinary skill in the art would have been motivated to combine a method for WYSIWYG visual programming that connects interface, action, and Straub and Hirsch with using nodes and connections between nodes to connect inputs, actions, and outputs, as taught in Tattrie, for using a method of specifying input, action, and output that will be easy for the user to utilize.}

Claims 7 and 17
With respect to claims 7 and 17, Straub, Hirsch, and Tattrie teach the invention as claimed, including:
wherein the node diagram is defined using: one or more input nodes that identify one or more of the form components that are to be monitored in real-time; one or more processing nodes that are configured to receive data from the input nodes and to perform one or more functions associated with manipulating the data; and one or more output nodes that identify one or more of the form components that are configured to output the data processed by the one or more processing nodes.  {A method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Straub and Hirsch includes using nodes and connections between nodes to connect inputs, actions, and outputs such as by using a node and tree structure to identify data sources where an XML data node is dragged to a user interface input node to specify the action of routing inputs from the user interface node to the XML data node.  Tattrie at ¶¶ 0025 and 0053 - 0055.}

Claims 8 and 18
With respect to claims 8 and 18, Straub, Hirsch, and Tattrie teach the invention as claimed, including:
wherein the node diagram is created using a customization interface associated with the workflow component which allows the one or more input nodes, the one or more processing nodes, and the one or more output nodes to be dragged-and-dropped into a window for creating the node diagram.  {A method for WYSIWYG visual programming that connects interface, action, and output elements, as taught in Straub and Hirsch includes using nodes and connections between nodes to connect inputs, actions, and outputs such as by using a node and tree structure to identify data sources where an XML data node is dragged to a user interface input node to specify the action of routing inputs from the user interface node to the XML data node.  Tattrie at ¶¶ 0025 and 0053 - 0055.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										March 27, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199